Citation Nr: 0410625	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability ratings 
for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to October 
1947.

This matter comes to the Board of Veterans' Appeals (Board) from a 
January 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO denied the benefit 
sought on appeal.  The veteran perfected an appeal of that 
decision.  For good cause shown, the veteran's motion for 
advancement on the docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran experiences recurrent tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability ratings 
for bilateral tinnitus is not shown as a matter of law.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.25, 
4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has asserted that he is 
entitled to separate 10 percent disability ratings for tinnitus 
because he has tinnitus in both ears.

Development of the Claim

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  In August 2001 VA 
issued regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after November 9, 
2000, the date of enactment.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The veteran's claim for separate ratings was 
filed in January 2003, after enactment of the VCAA.  The United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do not 
apply to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any disposition 
of the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.").  

In the instant case the facts are not in dispute; resolution of 
the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings for 
bilateral tinnitus.  The Board notes in this regard that it is not 
clear from the available evidence whether the veteran has 
bilateral tinnitus, and his representative has asked that the 
appeal be remanded to the RO to obtain a medical examination and 
opinion.  As will be shown below, however, even if the veteran has 
bilateral tinnitus, evidence of such could not change the outcome 
of the appeal.  VA has no further duty, therefore, to notify him 
of the evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in substantiating 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the 
appellant in substantiating the claim).

Analysis

The medical evidence shows that the veteran suffers from tinnitus, 
which has been found to be related to his military service.  In an 
August 2002 rating decision the RO granted service connection for 
tinnitus, and assigned a 10 percent rating for the disorder 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  Although the 
medical evidence does not establish that the veteran has bilateral 
tinnitus, or tinnitus in both ears, his representative has 
asserted that that is the case.  For the purpose of addressing the 
representative's arguments, but without so finding, the Board will 
assume that the veteran does experience bilateral tinnitus.

As an initial matter the Board notes that Diagnostic Code 6260 was 
revised effective in June 2003 to provide that only a single 10 
percent evaluation is to be assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  Citing 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the representative 
asserts that because the veteran's claim for separate ratings was 
filed in January 2003, the Board must apply the law in effect 
prior to June 2003, which did not expressly prohibit the 
assignment of separate ratings.

In Karnas the Court held that, where a law or regulation changes 
during the pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant, unless 
the regulation provides a specific effective date.  In Kuzma, 341 
F.3d at 1328-29, the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit") expressly 
overruled the Court's holding in Karnas to the extent that 
decision allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  Although the representative 
asserts that the holding in Kuzma applies only to application of 
the VCAA, the Federal Circuit's decisions leading up to the 
decision in Kuzma clearly show that it was the intent of the 
Federal Circuit to overrule the holding in Karnas as it might be 
applied to any change in a statute or regulation.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260 effective in June 
2003 did not provide for retroactive application.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  The veteran is, therefore, at least 
entitled to application of the prior version of the regulation for 
the months of eligibility prior to June 2003.  See Smith (Ellis) 
v. Principi, 17 Vet. App. 168 (2003) (although the change to the 
regulation prohibits the assignment of separate ratings for 
tinnitus effective in June 2003, the Board must analyze the 
applicability of separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, authorized 
a single 10 percent disability rating for tinnitus, regardless of 
whether the tinnitus was perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear could not be 
assigned under DC 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-03.  

Precedential opinions of VA's General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2003).  The 
veteran's representative contends, however, that VAOPGCPREC 2-03 
is not applicable to the instant appeal because the General 
Counsel failed to address in that opinion the applicability of 38 
C.F.R. § 4.25(b).  The Board will, therefore, separately address 
that issue.

That regulation provides that except as otherwise provided in the 
Rating Schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. § 4.25(b) (2003).  The issue is, therefore, 
whether bilateral tinnitus constitutes two separate disabilities 
that are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding that 
the disease entity is productive of distinct and separate 
symptoms; the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
In VAOPGCPREC 2-03 the General Counsel noted that tinnitus is the 
perception of sound in the absence of any external stimulus.  
Citing The Merck Manual 665 (17th ed. 1999).  VA also discussed 
the nature of tinnitus in the proposed amendment to Diagnostic 
Code 6260:

True (subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of subjective 
tinnitus.  It is theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of phantom pain in 
amputated limbs.  (Diseases of the Ear, H. Ludman, and T. Wright, 
6th ed., chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, Neuroscience Research 
8:221-2, P. Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather than the 
ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 67 
Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental Information 
included in the amendment to Diagnostic Code 6260:

VA's Audiology and Speech Pathology Service recently wrote a 
booklet titled Hearing Impairment, an Independent Study Course for 
health care providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from the ear led to a 
belief that tinnitus was generated in the inner ear, but this is 
not the case.  It further states that damage in the inner ear may 
be a precursor for subjective tinnitus, but that subjective 
tinnitus is generated within the central auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal Register 
shows, therefore, that tinnitus is a single disease entity 
manifested in a single disability, regardless of whether it is 
perceived as being in one ear, both ears, or in the head.  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear is 
not appropriate.  The application of 38 C.F.R. § 4.25(b) does not, 
therefore, provide a basis for assigning separate ratings for 
bilateral tinnitus.

This finding is further supported by the regulatory scheme that 
forms the basis for evaluating the severity of a service-connected 
disability.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The basis of 
disability evaluations is the ability to function under the 
ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  38 
C.F.R. § 4.10 (2003).

The veteran's representative points out the fact that the Rating 
Schedule provides for separate ratings for a single disease entity 
that has multiple manifestations.  For example, several of the 
diagnostic codes pertaining to the feet provide different ratings 
for unilateral versus bilateral involvement.  Having a disability 
that affects both feet, rather than just one foot, however, 
results in additional functional limitations, in terms of the 
ability to ambulate.  Having tinnitus in both ears does not result 
in significantly greater impact on the functioning of the auditory 
system, in comparison to having tinnitus in only one ear.

The representative further contends that, pursuant to the phrase 
in 38 C.F.R. § 4.25(b) "except as otherwise provided," a single 
rating for multiple manifestations of the same disease entity can 
be applied only if the diagnostic code so specifies.  For 
instance, some of the diagnostic codes pertaining to the feet 
provide that the same rating applies regardless of unilateral or 
bilateral involvement.  The Board notes, however, that that lack 
of distinction applies to disabilities warranting the minimum 10 
percent rating, indicating that the disability is of insufficient 
severity to warrant distinct ratings for unilateral or bilateral 
involvement.  

Nevertheless, in determining the appropriate rating for bilateral 
tinnitus we need not look so far as the diagnostic codes 
pertaining to the feet; the diagnostic codes pertaining to the 
auditory system specify the situations in which separate ratings 
are applicable, depending on unilateral or bilateral 
manifestations.  For example, the rating for hearing loss is 
dependent on whether there is hearing loss in both ears, or only 
one ear.  In addition, Diagnostic Code 6207 provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  None of the 
remaining diagnostic codes pertaining to the auditory system 
provide distinct ratings for unilateral versus bilateral 
involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme Court 
held that if a statute is ambiguous, any interpretive doubt is to 
be resolved in the veteran's favor.  See also Smith (William) v. 
Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of 
statutory construction apply to regulations as well as statutes).  
The veteran's representative relies on this canon of construction 
for the proposition that the regulation must be interpreted to 
allow two separate and distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did not 
expressly indicate whether, in the case of bilateral tinnitus, 
each ear was to be rated separately.  The Supreme Court also held 
in Brown, however, that "[a]mbiguity is a creature not of 
definitional possibilities but of statutory context. . . " Brown, 
513 U.S. at 118 (citations omitted).  By reading the rating 
criteria for Diagnostic Code 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 10 
percent rating may be assigned for tinnitus, regardless of whether 
it is unilateral or bilateral, and that separate 10 percent 
ratings cannot be assigned for tinnitus in each ear.

If one section of a statute includes specific language, but that 
language is missing from another section of the same statute, it 
is generally presumed that such omission is intentional.  See 
Brown, 513 U.S. at 120.  The regulation at issue specifies that 
recurrent tinnitus is to be evaluated as 10 percent disabling.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  The diagnostic code 
does not distinguish between tinnitus that is perceived in one 
ear, both ears, or within the head.  Other diagnostic codes 
pertaining to the auditory system specify whether the rating is to 
be assigned based on unilateral or bilateral involvement 
(Diagnostic Code 6100 for hearing loss, and Diagnostic Code 6207 
for loss of auricle).  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between unilateral 
and bilateral involvement, it is apparent from the regulation that 
the omission of that language from Diagnostic Code 6260 was 
intentional.  The diagnostic code should, therefore, be 
interpreted as providing a single 10 percent rating, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.  

This interpretation of the diagnostic code is not in conflict with 
38 C.F.R. § 4.25(b), because that regulation specifies that 
disabilities arising from the same disease entity are to be 
separately rated; tinnitus, whether unilateral or bilateral, 
constitutes the same disability.  For these reasons the Board 
finds that the arguments of the veteran's representative are 
without merit, and the veteran's claim of entitlement to separate 
10 percent ratings for bilateral tinnitus is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should deny the 
claim on the ground of lack of legal merit).  


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



